DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemlok et al. (US 20110022032 A1).
Regarding claims 20, Zemlok et al. discloses robotic surgical system (10), comprising: an end effector (160), comprising: a first jaw (164); a second jaw (162) movable relative to the first jaw from an open configuration toward a closed configuration ([0060-0062, 0066, 0101], figs. 1 and 17); and a staple cartridge (164) comprising staples deployable from the staple cartridge into tissue between the first jaw and the second jaw ([0060-0062], figs. 1 and 17); a drive member (220); a motor (200) operatively coupled to the drive member, wherein the drive member is advanceable by the motor to effect a deployment of the staples during a firing stroke [0095-0096], and wherein the drive member is retractable by the motor to permit the second jaw to transition toward the open configuration [0066-0068, 0094-0103, 0117, 0140-0147]; 
a rotatable actuator (820/845) manually operable to manually retract the drive member to release the tissue trapped within the end effector ([0193-0202], figs. 27-32); a user interface (120/122); and a control circuit (115/410/600) communicatively coupled to the motor and the user interface ([0069, 0110-0111, 0118, 0184-0187], claims 10-11), wherein the control circuit comprises a processor (500/606 [0136, 0148, 0172, 0179]) and a memory (602, [0182-0184], fig. 23), and wherein the control circuit is configured to: monitor a tissue compression parameter (feedback module 504/603, tissue type/tensile properties [0075-0078, 0138, 0160-0163, 0167-0174], table 1]); pause the firing stroke based on the monitored tissue compression parameter (clutch mode, motor pauses to only burst [0073, 0101, 0168, 0174]); 
detect a retraction error; stop the motor based on the detected retraction error; and cause the user interface to alert a user based on the detected retraction error ([0073, 0188-0202], figs. 13-16 and 20-21).
Regarding claims 30, Zemlok et al. discloses robotic surgical system (10’’’), comprising: an interchangeable surgical tool (1050 [0250], figs. 37-39), comprising: a shaft (140); and an end effector (160), comprising: a first jaw (164); a second jaw (162) movable relative to the first jaw from an open configuration toward a closed configuration ([0060-0062, 0066, 0101], figs. 1 and 17); and a staple cartridge (164) comprising staples deployable from the staple cartridge into tissue between the first jaw and the second jaw [0095-0096]; 
a firing member (220/213), comprising: a first camming portion configured to engage the first jaw; and a second camming portion configured to engage the second jaw (retention flange 40/cam members 40a, [0095-0096], fig. 8); a motor (200) operatively coupled to the firing member, wherein the motor is configured to advance the firing member to deploy the staples during a firing stroke, and wherein the motor is configured to retract the firing member to permit the second jaw to transition toward the open configuration [0066-0068, 0094-0103, 0117, 0140-0147];
a rotatable actuator (820/845) manually operable to manually retract the firing member to release the tissue trapped by the end effector ([0193-0202], figs. 27-32); a user interface(120/122); and a control circuit (115/410/600) communicatively coupled to the motor and the user interface ([0069, 0110-0111, 0118, 0184-0187], claims 10-11), wherein the control circuit comprises a processor (500/606 [0136, 0148, 0172, 0179]) and a memory (602, [0182-0184], fig. 23), and wherein the control circuit is configured to: detect a tissue compression parameter (feedback module 504/603, tissue type/tensile properties [0075-0078, 0138, 0160-0163, 0167-0174], table 1]); pause the firing stroke based on the detected tissue compression parameter (clutch mode, motor pauses to only burst [0073, 0101, 0168, 0174]); 
detect a retraction error; stop the motor based on the detection of the retraction error; and present, by the user interface, a feedback based on the detection of the retraction error ([0073, 0188-0202], figs. 13-16 and 20-21).
Regarding claims 21-24 and 33-36, Zemlok et al. discloses the tissue compression parameter comprises a current draw of the motor ([0073, 0101, 0112, 0118, 0136-0140, 0167-0168, 0174, 0187]), wherein the control circuit is configured to detect the retraction error based on an intervening event (electrical malfunction, stuck end effector 160 [0073, 0193-0202]), wherein the user interface comprises an audio feedback device, and wherein the control circuit is configured to cause the audio feedback device to provide an audio alert to the user and a visual feedback device, and wherein the control circuit is configured to cause the visual feedback device to display a visual alert to the user [0071-0082, 0165, 0181, 0188-0189].
Regarding claims 25-26 and 31-32, Zemlok et al. discloses the control circuit is configured to cause the user interface to alert the user that the manual retraction is required based on the detected retraction error ([0073, 0193-0202], figs. 27-32), wherein the control circuit is configured to cause the user interface to alert the user to utilize the rotatable actuator to release the trapped tissue from the end effector based on the detected retraction error ([0073, 0193-0202], figs. 27-32)
Regarding claims 27, Zemlok et al. discloses the drive member comprises a drive bar (220/213, [0066-0068, 0094-0103, 0117, 0140-0147]; 
Regarding claims 28-29 and 37-38, Zemlok et al. discloses pausing of the firing stroke by the control circuit is based on a threshold associated with the tissue compression parameter [0099, 0164-0173, 0188], wherein the pausing of the firing stroke by the control circuit comprises multiple pauses (motor pauses to only burst [0073, 0101, 0168, 0174]).
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., robot features, retraction error features, particular compression parameter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Attorney argues that a pulse/short burst mode can not be a “pause”, a pressure between grasped tissue and end effector can not be a “tissue compression parameter” and non-functioning sub systems cannot be a “retraction error”.  Examiner contends given broadest reasonable interpretation, the broad terms/phrases “pause”, “tissue compression parameter” and “retraction error” are not defined in the claim(s) with any clear limitation.  What is the retraction error (speed, torque, stall/jamb, motor failure and etc.)?, How is a pause different than a short burst mode?  What is a tissue compression parameter (thickness, force applied, strain, stapled, and etc.).  Since no limiting definition is provided in the claims to distinguish over the prior art Zemlok et al., Examiner contends that Zemlok et al. discloses a “pause”, “tissue compression parameter” and “retraction error”.  Also the claimed robot surgical system is defined as a end effector and its features in which prior art that is an end effector having the same features is a robot surgical system as defined by the claim.
Zemlok et al. states: “user interface 120 may display various types of operational parameters of the instrument 10 such as "mode" (e.g., rotation, articulation or actuation), which may be communicated to user interface via a sensor… non-functioning sub systems [0073]…manual control over the position of the firing rod 220 (e.g., electrical malfunction, stuck end effector 160, etc.) [0193]”.
Examiner suggest defining what the “pause”, “tissue compression parameter” and “retraction error” features are and what they are limited to.  Moreover, the phrase “detect a retraction error; stop the motor based on the detected retraction error” is not linked to the drive member and could be for any member on the device.  Presumably, the retraction error is for the of the retraction of the drive member.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731